Citation Nr: 1429473	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  13-18 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a compensable initial rating for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to May 1979 and from July 1982 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The August 2011 rating decision, in pertinent part, granted entitlement to service connection for left ear hearing loss and assigned a compensable initial rating, effective April 25, 2011, the date of the Veteran's claim for service connection.  The issue of entitlement to service connection for right ear hearing loss was denied because the Veteran did not meet the criteria for a right ear hearing loss disability at that time.  See 38 C.F.R. § 3.385 (2013).  Subsequently, the Veteran was scheduled for a VA examination in March 2013 and was shown to meet the criteria with respect to a right ear hearing loss disability for VA purposes.  Id.  As a result, an April 2013 rating decision granted entitlement to service connection for right ear hearing loss, which was combined with the left ear hearing loss disability and recharacterized as a bilateral hearing loss disability.  The bilateral hearing loss disability was assigned a noncompensable initial rating, effective April 25, 2011, the date of the Veteran's claim for service connection.  A Statement of the Case determined that a compensable rating for a bilateral hearing loss disability was not warranted.  The issue on appeal has been recharacterized as shown on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his VA Form 9, the Veteran requested that he be scheduled for a Board videoconference hearing.  The Veteran stated that he was only appealing the issue of "left ear hearing loss."  As explained above, the Veteran is now also service-connected for right ear hearing loss, culminating in the recharacterization of the service-connected disability at issue as bilateral hearing loss disability.  The Board finds that the Veteran intended to request a hearing with respect to the issue of entitlement to a compensable initial rating for a bilateral hearing loss disability.  

The Veteran's representative filed a motion addressed to the Director, Management and Administration of the Board, and requested that the Veteran's case be remanded to schedule a videoconference hearing and that his request for a hearing has not been withdrawn.  The case must be remanded in order to schedule the requested hearing.  See 38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  Notify the Veteran of the date, time and location of this hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

